People v Devaughn (2015 NY Slip Op 03380)





People v Devaughn


2015 NY Slip Op 03380


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
JEFFREY A. COHEN, JJ.


2004-08314
 (Ind. No. 749/02)

[*1]The People of the State of New York, respondent,
vAlex Devaughn, appellant.


Alex Devaughn, Auburn, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Sharon Brodt, and Roni C. Piplani of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 31, 2011 (People v Devaughn, 84 AD3d 1394), affirming a judgment of the Supreme Court, Queens County, rendered September 9, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., DILLON, LEVENTHAL and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court